RESCRIPT
BLODGET, J.
In above ease, after verdiet of a jury awarding damages to the plantiff in the sum of $1200 for the death of the minor child of plaintiff, motion for a new trial filed by the defendant was heard May 18, 1918.
In this case plaintiff claimed that on the afternoon of June 18, 1918, a crowd had collected at the corner of Eenmore and Warren avenues watching an attempt to capture a bull that was astray, and that among the crowd was his wife and little child; that the child broke away from his mother, got upon the tracks of the defendant company on Warren Avenue, and was killed by a car proceeding on this track in the direction of Oresent Park.
Discussion of Testimony.
The jury evidently believed the account given by witnesses for the plan-tiff upon the questions of fact on which liability of defendant was necessarily based.
There is testimony upon which a verdict for the plaintiff could be found by the jury.
Motion for new trial denied.